 Case 2:19-cv-00361-AWA-LRL Document 1 Filed 07/11/19 Page 1 of 7 PageID# 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                NORFOLK DIVISION

                                                    )
HOST TERMINALS, LLC,                                )
                                                    )
               Plaintiff,                           )
v.                                                  )
                                                    )   Civil Action No.: 2:19-cv-00361
CERTAIN UNDERWRITERS AT LLOYD’S                     )
OF LONDON subscribing to Policy Number              )
B0507 M18PL00480, et al.                            )
                                                    )
                                                    )
               Defendants.                          )
                                                    )

                                   NOTICE OF REMOVAL

       Defendants QBE Corporate Limited as lead underwriter in its individual capacity

subscribing to Policy Number B0507-M18PL00480 and QBE Underwriting Limited in its

individual capacity as managing agent of Syndicate 1036 at Lloyd’s of London, the proper party

defendants in this action (QBE Corporate Limited and QBE Underwriting Limited in their

individual capacities only are collectively referred to herein for sake of convenience as

“Underwriters”), by counsel, hereby file this Notice of Removal pursuant to the provisions of 28

U.S.C. §§ 1332, 1441, and 1446, and states as follows for its Notice of Removal:

       1.      This civil action commenced in the Circuit Court for the City of Norfolk, Virginia

on June 11, 2019, with the filing of a Complaint by Plaintiff Host Terminals, LLC (“Host”) styled

Host Terminals, LLC v. Certain Underwriters at Lloyd’s of London subscribing to Policy Number

B0507 M18PL00480 and Enviva Port of Chesapeake LLC, Case No. CL1900578600.

       2.      Attached hereto as Exhibit A and made part hereof is a copy of all the process,

orders, and pleadings filed and/or served in this action, including the Complaint.
 Case 2:19-cv-00361-AWA-LRL Document 1 Filed 07/11/19 Page 2 of 7 PageID# 2



       3.      Pursuant to the terms of the insurance policy at issue, Underwriters were served

with process through Mendes & Mount (Attorneys) at 750 Seventh Avenue, New York, NY

10019-6829 on June 12, 2019 (via the Secretary of the Commonwealth). This Notice of Removal

is timely filed—within 30 days after Underwriters were served with the Summons and Complaint

(the initial pleading setting forth Plaintiff’s claim for relief upon which this action is based).

       4.      Plaintiff Host is and was, both at the time of the commencement of this action and

at the time of filing of this Notice of Removal, a limited liability company organized and existing

under the laws of the Commonwealth of Virginia, with its principal place of business located in

the Commonwealth of Virginia. Upon information and belief, the members of Host are citizens

of the Commonwealth of Virginia. Thus, Host is a citizen of Virginia.

       5.      Defendant QBE Corporate Limited, as lead underwriter in its individual capacity

subscribing to Policy Number B0507-M18PL00480, is a business entity organized and existing

under the law of England and Wales with a principal place of business located at Plantation Place,

30 Fenchurch Street, London, United Kingdom EC3M 3BD and as such, is a citizen of a foreign

country.

       6.      Defendant QBE Underwriting Limited, in its individual capacity as managing agent

of Syndicate 1036 at Lloyd’s of London, is a business entity organized and existing under the law

of England and Wales with a principal place of business located at Plantation Place, 30 Fenchurch

Street, London, United Kingdom, EC3M 3BD and as such, is a citizen of a foreign country.

       7.      Underwriters (QBE Corporate Limited as lead underwriter in its individual capacity

subscribing to Policy Number B0507-M18PL00480 and QBE Underwriting Limited in its

individual capacity as managing agent of Syndicate 1036 at Lloyd’s of London) are the proper




                                                   2
    Case 2:19-cv-00361-AWA-LRL Document 1 Filed 07/11/19 Page 3 of 7 PageID# 3



party defendants in this action pursuant to the terms of the insurance policy at issue and applicable

law.

        8.     To the extent that Host has properly named any other defendants connected with

the insurance policy (i.e., other underwriters of the policy), such defendants are nominal parties as

they are bound by any judgment against Underwriters pursuant to the terms of the insurance policy.

Therefore, there is no independent relief requested of or against those parties in this action.

Accordingly, their citizenship is not considered for purposes of determining diversity of citizenship

under 28 U.S.C. § 1332 and their consent to removal is not required and has not been obtained.

        9.     Defendant Enviva Port of Chesapeake LLC (“Enviva”) is a nominal party to this

action as no relief is requested of or against it in this action. Accordingly, its citizenship is not

considered for purposes of determining diversity of citizenship under 28 U.S.C. § 1332, and its

consent to removal is not required and has not been obtained. 1

        10.    The amount in controversy is more than $75,000.00 (exclusive of interests and

costs) as is sufficient for the diversity jurisdiction of this Court. As set forth in the Complaint,

Host seeks insurance coverage for damages totaling $83.2 million.

        11.    This action is a civil action over which the Court has original jurisdiction pursuant

to the provisions of 28 U.S.C. § 1332 and which is removable pursuant to 28 U.S.C. § 1441 in that:

               (a)     The matter in controversy exceeds the sum or value of $75,000.00 exclusive
                       of interest and costs; and



1
  While its citizenship is not considered for the purposes of determining jurisdiction, Defendant
Enviva is a limited liability company organized and existing under the laws of the State of
Delaware, with its principal place of business located in the State of Maryland. Upon information
and belief, the members of Enviva are citizens of the States of Delaware and Maryland. Thus,
Enviva is a citizen of Delaware and Maryland. Additionally, Enviva is not properly aligned as a
defendant in this matter because, to the extent that Enviva has any interest in this litigation, its
interest is aligned with Host in obtaining insurance coverage for the alleged losses. Underwriters
reserve the right to file a Motion to Realign on this basis.


                                                 3
 Case 2:19-cv-00361-AWA-LRL Document 1 Filed 07/11/19 Page 4 of 7 PageID# 4



                (b)     Plaintiff Host was and is, both at the time of the commencement of this
                        action and at the time of the filing of this Notice of Removal, a citizen of
                        the Commonwealth of Virginia; and

                (c)     Defendants Underwriters are and were, both at the time of the
                        commencement of this action and at the time of the filing of this Notice of
                        Removal, business entities organized and existing under the law of England
                        and Wales with their principal places of business in London, United
                        Kingdom and, therefore, citizens of a foreign country;

                (d)     Defendant Enviva is a nominal party in this action and, therefore, its
                        citizenship is not considered for purposes of determining diversity of
                        citizenship under 28 U.S.C. § 1332, and its consent to removal is not
                        required and has not been obtained; and

                (e)     Defendants Underwriters have consented to and request removal.

        12.     Underwriters will promptly give written notice of the filing of this Notice of

Removal to Plaintiff and all other parties and will promptly file a copy of this Notice with the

Circuit Court for the City of Norfolk, Virginia.

        13.     Plaintiff has requested a jury trial in this action.

        WHEREFORE, Underwriters hereby request that this action be removed from the Circuit

Court for the City of Norfolk, Virginia to the United States District Court for the Eastern District

of Virginia, Norfolk Division, pursuant to this Notice of Removal, and that the Court assume

jurisdiction over this action.

                                                Respectfully submitted,

                                                QBE CORPORATE LIMITED as lead
                                                underwriter in its individual capacity
                                                subscribing to Policy Number B0507-
                                                M18PL00480

                                                QBE UNDERWRITING LIMITED in its
                                                individual capacity as managing agent of
                                                Syndicate 1036 at Lloyd’s of London

                                                By:      /s/ Lindsay L. Rollins
                                                                 Counsel



                                                    4
 Case 2:19-cv-00361-AWA-LRL Document 1 Filed 07/11/19 Page 5 of 7 PageID# 5



John B. Mumford, Jr. (VSB No.: 38764)
Lindsay Lankford Rollins (VSB No.: 86362)
Hancock, Daniel & Johnson, P.C.
4701 Cox Road, Suite 400
Glen Allen, Virginia 23060
jmumford@hancockdaniel.com
lrollins@hancockdaniel.com
Phone: (804) 967-9604
Fax: (804) 967-9888
Counsel for QBE Corporate Limited
as lead underwriter in its individual capacity
subscribing to Policy Number B0507-M18PL00480
and QBE Underwriting Limited
in its individual capacity as managing agent of
Syndicate 1036 at Lloyd’s of London




                                           5
 Case 2:19-cv-00361-AWA-LRL Document 1 Filed 07/11/19 Page 6 of 7 PageID# 6



                                CERTIFICATE OF SERVICE

        I hereby certify that on the 11th day of July 2019, I will electronically file the foregoing
with the Clerk of Court using the CM/ECF system, which will then send a notification of such
filing (NEF) to the following:

       Deborah Y. Collins
       Sullivan Collins Law Group P.L.C.
       440 Monticello Avenue, Suite 1841
       Norfolk, Virginia 23510
       Phone: (757) 955-8545
       Fax: (757) 687-0702
       dcollins@asksullivan.com
       Counsel for Host Terminals, LLC

       Raymond A. Mascia, Jr.
       William G. Passannante
       Anderson Kill, P.C.
       1251 Avenue of the Americas
       New York, NY 10020
       Phone: (212)278-1000
       Fax: (212) 278-1733
       rmascia@andersonkill.com
       wpassannante@andersonkill.com
       Counsel for Host Terminals, LLC

       Michael S. Dry
       Daniel T. Wallmuth
       Vinson & Elkins, LLP
       2200 Pennsylvania Ave. NW
       Suite 500 West
       Washington, DC 20037
       Phone: (202) 639-6525
       Fax: (202) 879-8665
       mdry@velaw.com
       dwallmuth@velaw.com
       Counsel for Enviva Port of Chesapeake LLC




                                                 6
Case 2:19-cv-00361-AWA-LRL Document 1 Filed 07/11/19 Page 7 of 7 PageID# 7




                                  /s/ Lindsay L. Rollins
                                  John B. Mumford, Jr. (VSB No.: 38764)
                                  Lindsay Lankford Rollins (VSB No.: 86362)
                                  Hancock, Daniel & Johnson, P.C.
                                  4701 Cox Road, Suite 400
                                  Glen Allen, Virginia 23060
                                  jmumford@hancockdaniel.com
                                  lrollins@hancockdaniel.com
                                  Phone: (804) 967-9604
                                  Fax: (804) 967-9888
                                  Counsel for QBE Corporate Limited
                                  as lead underwriter in its individual capacity
                                  subscribing to Policy Number B0507-M18PL00480
                                  and QBE Underwriting Limited
                                  in its individual capacity as managing agent of
                                  Syndicate 1036 at
                                  Lloyd’s of London
